Deloitte & Touche llp 2500 One PPG Place Pittsburgh, PA 15222-5401 USA Tel: +1 412 338 7200 www.deloitte.com Report of Independent Registered Public Accounting Firm Board of Directors and Shareholder Home Loan Services, Inc. We have examined Home Loan Services, Inc. (the "Company's") compliance with the servicing criteria set forth in Item 1122(d) of the Securities and Exchange Commission's Regulation AB for the loans serviced by the Company that were first and second lien residential mortgage loans sold in public securitizations closed during December 2004, and calendar years ended December 31, 2005, 2006, and 2007 (the "Platform") described in the accompanying Management's Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria as of and for the year ended December 31,2007, excluding criteria 1122(d)(l)(iii); 1122(d)(3)(i)C; and 1122(d)(4)(ii), (xi), and (xii), which management has determined are not applicable to the activities performed by the Company with respect to the Platform. Appendix B to management's assertion identifies the individual asset-backed transactions defined by management as constituting the Platform.
